        Case 2:21-cv-00077-JDP Document 4 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW B. MAJOR,                                  Case No. 2:21-cv-00077-JDP (HC)
12                       Petitioner,                     ORDER TRANSFERRING CASE TO THE
                                                         FRESNO DIVISION OF THE UNITED
13           v.                                          STATES DISTRICT COURT FOR THE
                                                         EASTERN DISTRICT OF CALIFORNIA
14    UNKNOWN,
15                       Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. Petitioner appears to challenge the execution of his sentence, claiming that

19   prison officials miscalculated his credits. ECF No. 1 at 1. As a general rule, an action

20   challenging the execution of a sentence must be filed in the district where the petitioner is

21   confined. Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). Petitioner is incarcerated at

22   Valley State Prison, which is located in Madera County. Thus, petitioner should have

23   commenced this action in the Fresno Division of the United States District Court for the Eastern

24   District of California. See E.D. Cal. L.R. 120(d). When a civil action has not been commenced

25   in the proper division of a court, the court may transfer the action to the proper division. See E.D.

26   Cal. L.R. 120(f).

27          Accordingly, it is hereby ORDERED that:

28          1. This action is transferred to the district court in Fresno.
        Case 2:21-cv-00077-JDP Document 4 Filed 02/11/21 Page 2 of 2


 1            2. The Clerk of Court shall assign a new case number.

 2            3. All future filings shall bear the new case number and shall be filed at:

 3                           United States District Court
 4                           Eastern District of California
                             2500 Tulare Street
 5                           Fresno, CA 93721

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      February 10, 2021
 9                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
